1

2

3

4                              UNITED STATES DISTRICT COURT
5                                      DISTRICT OF NEVADA
6                                                ***
7     EXCEDIS CORPORATION, a Nevada Case No. 3:16-cv-00514-HDM-WGC
      limited liability company,
8                                             AMENDED ORDER
                                 Plaintiff,
9            v.
10
      EDWARD BOLLMAN, an individual,
11    JAMES KERR, an individual, et al.,
12                                    Defendants.
13
            On August 6, 2018, this Court issued an order accepting the Report and
14
     Recommendation of Magistrate Judge Cobb.              (See ECF No. 120).          The Court
15
     inadvertently referenced the incorrect docket numbers in the prior order. Therefore, the
16
     Court’s prior order is amended to reflect that Excedis’ complaint (ECF No. 1, Ex. 1) is
17
     DISMISSED without prejudice and Excedis’ answer to the Bollman-Kerr counterclaim
18
     (ECF No. 22) is STRICKEN. The Bollman-Kerr counterclaim (ECF No. 7) has not been
19
     stricken and the Clerk of the Court is directed to amend the docket accordingly. This
20
     order corrects a clerical error only and is therefore not subject to the automatic stay of the
21
     United States Bankruptcy Court.
22
            IT IS SO ORDERED.
23
            DATED THIS 24th day of October, 2018.
24

25

26                                              HOWARD D. MCKIBBEN,
                                                UNITED STATES DISTRICT JUDGE
27

28
                                                    1
